Citation Nr: 0502702	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B.  

2.  Entitlement to an increased disability rating for 
dysthymia, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1962 
to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, by a November 1999 decision, the RO 
denied the issue of entitlement to a rating greater than 
30 percent for the service-connected psychiatric disability, 
which was characterized at that time as paranoid personality 
state with a depression reaction.  Subsequently, by an 
October 2002 determination, the RO denied the issue of 
entitlement to service connection for hepatitis B.  

During the current appeal, and specifically by a March 2002 
rating action, the RO redefined the veteran's 
service-connected psychiatric disorder as dysthymia and 
awarded an increased evaluation of 50 percent, effective from 
November 17, 2001, for this disability.  Thereafter, by a 
February 2004 rating action, the RO granted an increased 
evaluation of 70 percent, effective from May 12, 2003, for 
this disorder.  Consequently, the Board finds that appellate 
review of the veteran's increased rating claim for his 
service-connected dysthymia, as set forth in the following 
decision, is appropriate.  

Furthermore, in a statement received at the RO in October 
2001, the veteran described back, right hand, and hip 
problems.  Issues of entitlement to service connection for 
back, right hand, and hip disabilities are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The August 2004 statement reflects the veteran's desire 
to withdraw his appeal of his claim for service connection 
for hepatitis B.  

2.  All relevant evidence necessary for an equitable 
disposition of the increased rating issue addressed in this 
decision has been obtained.  

3.  Prior to November 16, 2001, the service-connected 
paranoid personality state with a depression reaction was 
manifested by complaints of easy irritation and anger, 
paranoia, a depressed mood, and some feelings of helplessness 
and worthlessness, with objective evaluation findings of a 
depressed and constricted affect and some paranoid ideation.  
However, occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationship was not 
shown.  

4.  From November 17, 2001 to May 11, 2003, the 
service-connected dysthymia was manifested by complaints of 
decreased energy, poor sleep, difficulties with memory and 
concentration, a depressed mood, being unable to work due to 
disorganization, social isolation, extreme anger, and 
frustration, with objective evaluation findings of mild 
guarding with poor eye contact, decreased rate and volume of 
speech, a depressed mood, a mildly suspicious and restricted 
affect, mild suspiciousness, limited insight and judgment, 
poor to fair memory and concentration, and an episode of an 
apparent "breaking contact with reality."  However, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships was not shown.  

5.  Since May 12, 2003, the service-connected dysthymia has 
been manifested by complaints of worsening depression, 
trouble sleeping, no energy, no interest in activities, 
social isolation (with only one to two friends and with a 
daily routine which mostly consists of staying home), an 
inability to concentrate (including an inability to enjoy 
television), and intermittent suicidal thoughts, with 
objective evaluation findings of a gloomy mood, a congruent 
and somewhat dysphoric affect, somewhat impaired recent and 
remote memories, somewhat impaired concentration, fragile 
stability, a very strong tendency to become paranoid and to 
distort outside events, and isolation with poor socialization 
skills.  However, total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name has 
not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to service connection for 
hepatitis B, by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2004).  

2.  The criteria for a disability rating greater than 
30 percent for the service-connected paranoid personality 
state with a depression reaction prior to November 16, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9434 (2004).  

3.  The criteria for a disability rating greater than 
50 percent for the service-connected dysthymia from 
November 17, 2001 to May 11, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9433 (2004).  

4.  The criteria for a disability rating greater than 
70 percent for the service-connected dysthymia since May 12, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9433 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Hepatitis B

The veteran perfected an appeal of the October 2002 rating 
decision that denied his claim of entitlement to service 
connection for hepatitis.  38 C.F.R. § 20.200 (2004).  
Thereafter, in a statement received at the RO in August 2004, 
the veteran indicated his desire to withdraw his claim for 
service connection for hepatitis B from appellate review.  He 
specifically stated that he did "not wish to continue with 
this issue."  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
August 2004 statement contains the veteran's clear desire to 
withdraw his claim for service connection for hepatitis B.  
Thus, as the veteran has withdrawn this issue, there remain 
no allegations of error of fact or law for appellate 
consideration concerning this claim.  The Board does not have 
jurisdiction to review this service connection issue on 
appeal, and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 
2002).  





II.  Increased Rating For Service-Connected Psychiatric 
Disorder

A.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In October 2001 and April 2003 letters in the present case, 
the RO discussed the type of evidence necessary to support 
the veteran's increased rating claims.  In particular, the RO 
notified the veteran that VA would make reasonable efforts to 
help him obtain such necessary evidence but that he must 
provide enough information so that VA could request the 
relevant records.  Further, the RO advised the veteran of 
attempts already made to obtain relevant evidence with regard 
to his increased rating claims.  The veteran was also 
notified of his opportunity to submit "information 
describing additional evidence or the evidence itself."  

Furthermore, the November 1999 rating decision, the March 
2002 statement of the case, as well as the October 2002, May 
2003, and July 2004 supplemental statements of the case 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his increased rating claims.  These 
documents also included a discussion of the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of these increased rating issues.  

Moreover, during the current appeal, the veteran has been 
accorded several pertinent VA examinations.  Also, all 
available relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's increased rating claims.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

B.  Factual Background

According to the service medical records, the veteran was 
initially admitted for psychiatric evaluation and treatment 
in May 1980.  Results of psychological testing completed at 
that time were most consistent with a finding of a paranoid 
personality disorder.  

Subsequently, in November 1980, the veteran was admitted for 
further psychiatric studies.  A mental status evaluation 
conducted on admission demonstrated alertness, orientation, 
cooperation, neat dress, logical and coherent thought 
processes (which were also goal-directed), anger and 
resentment, no distortions of perception (including no 
auditory hallucinations, visual hallucinations, or 
illusions), paranoia (with feelings of being watched, being 
unable to trust the motives of other people, and having other 
people talk about him), no gross defect in recent or remote 
memory or in the ability to perform simple calculations, a 
generally concretized proverb interpretation, impaired 
judgment and insight due to poorly formed paranoid delusions.  
The veteran was treated with individual, group, and milieu 
therapy.  Although he was generally cooperative when 
approached, he remained socially isolated from the staff and 
other patients.  A Medical Board Report dated in December 
1980 (approximately one month after admission) provided a 
diagnosis of moderate chronic paranoid state.  As a result of 
this disorder, the veteran was discharged on temporary 
disability in February 1981.  

In June 1981, the RO considered these service medical 
records.  The RO concluded that the evidence warranted the 
grant of service connection for a moderate paranoid state.  
In addition, the RO awarded a compensable evaluation of 
30 percent, effective from February 1981, for this 
disability.  

Subsequently, on October 30, 1998, the RO received the 
veteran's current claim for an increased rating for his 
service-connected psychiatric disorder.  In February 1999, 
the veteran underwent a VA mental disorders examination.  At 
that time, he complained of a depressed mood, paranoid 
thinking, anger, and some feelings of helplessness and 
worthlessness.  He denied any trouble sleeping; eating 
problems; any auditory, visual, or tactile hallucinations; or 
any delusions, flight of ideas or looseness of association 
(other than paranoid thinking); or any suicidal or homicidal 
ideations.  The veteran stated that he "mostly feels okay" 
and that, although he had previously taken Prozac, he had not 
taken this medication in the past month.  

A mental status evaluation demonstrated alertness; 
orientation times three; adequate dress and grooming; 
cooperation; a constricted affect; an "okay" mood; 
goal-directed speech with normal rate, tone, and volume; no 
suicidal or homicidal ideation; no auditory, visual, or 
tactile hallucinations; paranoid thinking; no overt 
delusions, flight of ideas, or looseness of association; fair 
memory, concentration, and calculation; as well as fair 
insight and judgment.  The examiner concluded that the 
veteran's symptomatology was consistent with diagnoses of 
dysthymia and a paranoid personality disorder with antisocial 
traits.  Specifically, the examiner assessed, on Axis I, 
dysthymic disorder, alcohol abuse, and a history of cocaine 
dependence and, on Axis II, a paranoid personality disorder 
with antisocial traits.  In addition, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 55.  

Two months later in April 1999, the veteran underwent a VA 
post-traumatic stress disorder (PTSD) examination.  In the 
report of this evaluation, the examiner noted that the 
results of psychological testing were invalid "due to the 
excessive endorsement of psychopathology by . . . [the 
veteran]."  The examiner observed that, at the time of the 
testing, the veteran was alert and oriented to all spheres 
and did not demonstrate any impairment in thought process, 
delusions, hallucinations, inappropriate behavior, suicidal 
or homicidal thinking, or impairment in memory loss.  In 
addition, the examiner found the veteran to have a depressed 
affect and some paranoid ideation.  

The examiner concluded that the veteran did not meet the 
clinical criteria for a diagnosis of PTSD.  Rather, the 
examiner provided Axis I diagnostic impressions of dysthymia 
and alcohol dependence and an Axis II diagnostic impression 
of a paranoid personality.  In addition, the examiner 
assigned a GAF score of 65.  

Subsequently, at an October 2001 VA outpatient treatment 
session, the veteran became easily irritated and loud and 
complained of being harassed.  He asked the examiner "if the 
VA wanted to kill him."  The veteran responded well to 
support and settled down considerably.  He left the 
examiner's office "under control and decided to go home, eat 
his lunch, and relax."  

One month later, the veteran underwent a VA mental disorders 
examination.  At that time, he complained of decreased 
energy, poor sleep, difficulties with memory and 
concentration, a depressed mood, and being unable to work due 
to disorganization.  He denied auditory, visual, and tactile 
hallucinations.  The examiner observed no formal thought 
process disorders or obvious psychotic symptoms.  

A mental status evaluation demonstrated alertness, 
orientation times three, mild guarding with poor eye contact, 
goal-directed speech which involved decreased rate and 
volume, a depressed mood, a mildly suspicious and restricted 
affect, no formal thought process or content disorders (aside 
from the mild suspiciousness), limited insight and judgment, 
poor to fair memory and concentration, and no suicidal or 
homicidal ideation.  The examiner assessed, on Axis I, 
dysthymia and a history of polysubstance abuse sustained for 
remission and, on Axis II, a paranoid personality disorder.  
In addition, the examiner expressed his opinion that the 
veteran's mild paranoia "is mostly due to a paranoid 
personality disorder [rather] than a true psychotic 
process."  The examiner also assigned a GAF score of 60.  

At a December 2001 VA outpatient treatment session, the 
veteran said that he was "ok."  He did not voice any 
complaints.  The examiner noted that the veteran's mental 
status evaluation was unremarkable and that the veteran 
looked good.  The examiner concluded that the veteran's 
condition was under control and that the veteran continued to 
have his medication.  

In March 2002, the RO determined that the recent relevant 
treatment and evaluation reports supported the grant of an 
increased rating of 50 percent, effective from November 17, 
2001, for the veteran's service-connected psychiatric 
disability.  

According to relevant evidence subsequently received, at a 
May 2002 VA outpatient treatment session, the veteran 
reported that he was "doing well."  He did note remaining 
isolated and "basically . . . [being] a loner."  The 
examiner concluded that a mental status evaluation was 
unremarkable.  In addition, the examiner renewed the 
veteran's medication and instructed him to return to the 
clinic in three months.  

At a follow-up VA outpatient treatment session conducted in 
August 2002, the veteran noted that he is isolated and spends 
most of his time at home.  The veteran also reported that he 
takes his medication only on an as needed basis.  The 
examiner observed that the veteran "appear[ed to be] . . . 
in [a] good mood" and noted that the mental status 
evaluation was not remarkable.  In addition, the examiner 
renewed the veteran's medication.  

In November 2002, the veteran returned for follow-up 
treatment.  At that time, he reported that he remains 
isolated and spends most of his time at home watching 
television but that he would like to have some companionship.  
In particular, the veteran stated that he "has recently met 
a lady on the bus."  The examiner observed that the veteran 
was in a good mood and pleasant and related well to the 
examining psychiatrist.  In addition, the examiner noted in 
the evaluation report that the veteran takes his medication 
on an as needed basis and still has refills.  The examiner 
instructed the veteran to return in three months.  

At a March 2003 VA outpatient treatment session, the veteran 
expressed ideas of reference.  In particular, he stated that 
his water is contaminated (because he gets blood in his urine 
every time he drinks tap water) and that he, therefore, 
drinks only bottled water.  He denied any suicidal or 
homicidal ideation.  The examiner noted that the veteran 
appeared to be "breaking contact with reality."  The 
veteran did not want to take any medication, and "it took 
some work for him to accept a trial of a small amount of 
Trilafon."  The examiner instructed the veteran to return in 
two weeks.  

On May 12, 2003, the veteran underwent a VA mental disorders 
examination.  At that time, he complained of worsening 
depression, trouble sleeping, no energy, no interest in 
activities, social isolation (with only one to two friends 
and with a daily routine which mostly consists of staying 
home), an inability to concentrate (including an inability to 
enjoy television), and intermittent suicidal thoughts.  He 
denied guilt feelings or problems eating.  

A mental status evaluation demonstrated alertness; 
orientation times four; casual dress (with some stains on his 
clothing); moderate grooming; no psychomotor agitation or 
retardation; pleasantness and cooperation; fair eye contact; 
speech which was within normal limits; logical and coherent 
thought process; a gloomy mood; a congruent and somewhat 
dysphoric affect; no suicidal or homicidal ideation, intent, 
or plan; no auditory, visual, or tactile hallucinations; no 
apparent response to internal stimuli; no evidence of 
delusions; somewhat impaired recent and remote memories; 
somewhat impaired concentration; a mainly intact cognitive 
system; as well as fair insight and judgment.  

The examiner diagnosed, on Axis I, dysthymic disorder.  In 
addition, the examiner noted that "it appears as if . . . 
[the veteran's] depressi[ve] . . . [features have] been worse 
in the past couple of years."  In particular, the examiner 
expressed his opinion that, although the veteran was able to 
independently perform his activities of daily living, his 
social and occupational functioning has been severely 
impaired by his depression.  The examiner concluded that the 
veteran is unemployable as a result of his depression.  The 
examiner assigned a GAF score of 55 and concluded that the 
veteran's prognosis is poor as his condition had not improved 
in the past 20 years and as he had denied any history of 
remissions.  

In July 2003, the veteran returned for follow-up VA 
outpatient treatment.  At that time, he reported that the 
Trilafon prescribed by the psychiatrist at the last session 
had been beneficial and relaxed him but that he had not taken 
this medication regularly.  The examiner advised the veteran 
to remain on the medicine on a daily basis due to his (the 
veteran's) marked tendency to distort outside events and to 
become very temperamental.  (In particular, in the report, 
the examiner described a recent episode in which the veteran 
got medication of a different color and believed that 
"someone had gotten into the house and change[d] his 
pills.")  The veteran agreed to take his medicine, and the 
examiner renewed the prescription.  The examiner noted that a 
follow-up appointment was scheduled.  

At a VA outpatient treatment session completed in January 
2004, the veteran reported that he was feeling better since 
he began taking his medication and was in a good mood.  The 
veteran related well to the examiner and did not voice any 
complaints.  The examiner explained that, as usual, the 
veteran's stability is fragile and that he "has a very 
strong tendency to become paranoid and distort outside 
events."  The veteran remained isolated with poor 
socialization.  

In February 2004, the RO considered these additional medical 
records.  The RO concluded that the evidence contained 
therein warranted the grant of an increased rating of 
70 percent, effective from May 12, 2003, for the 
service-connected dysthymia.  

C.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9433-9434 (2004).  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  Id.  A GAF score of 61 
to 70 represents some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  



1.  Rating Prior to November 16, 2001

Between October 30, 1998 and November 16, 2001, the veteran 
asserted that his service-connected paranoid personality 
state with a depression reaction was more severe than the 
disability evaluation assigned for it for that time period.  
Specifically, he described easy irritation and anger, 
paranoia, a depressed mood, and some feelings of helplessness 
and worthlessness.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected paranoid 
personality state with a depression reaction must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that psychiatric 
evaluations completed between October 30, 1998 and 
November 16, 2001 demonstrated a depressed and constricted 
affect and some paranoid ideation.  Furthermore, the examiner 
who conducted the February 1999 VA mental disorders 
examination assigned a GAF score of 55, which is 
representative of moderate symptoms (including a flat affect, 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (such as few friends and conflicts with peers or 
co-workers).  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Significantly, however, the examinations conducted between 
October 30, 1998 and November 16, 2001 also reflected 
alertness; orientation times three; adequate dress and 
grooming; cooperation; an "okay" mood; goal-directed speech 
with normal rate, tone, and volume; no suicidal or homicidal 
ideation; no auditory, visual, or tactile hallucinations; no 
overt delusions, flight of ideas, or looseness of 
association; fair memory, concentration, and calculation; as 
well as fair insight and judgment.  In addition, at the 
February 1999 VA mental disorders examination, the veteran 
admitted that he felt "mostly . . . okay" and that, for the 
past month, he did not feel the need to take his medication.  
Moreover, the examiner who conducted the April 1999 VA PTSD 
examination assigned a GAF score of 65, which is illustrative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

Without evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationship, the next 
higher rating of 50 percent for the veteran's 
service-connected psychiatric disability prior to 
November 16, 2001, is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Codes 9433-9434 (2004).  

2.  From November 17, 2001 To May 11, 2003

Between November 17, 2001 and May 11, 2003, the veteran 
asserted that his service-connected dysthymia was more severe 
than the disability evaluation assigned for it for that time 
period.  Specifically, he described decreased energy, poor 
sleep, difficulties with memory and concentration, a 
depressed mood, being unable to work due to disorganization, 
social isolation, extreme anger, and frustration.  See e.g., 
October 2002 hearing transcript (T.) at 2.  

In this regard, the Board acknowledges that psychiatric 
evaluations completed between November 17, 2001 and May 11, 
2003 demonstrated mild guarding with poor eye contact, 
decreased rate and volume of speech, a depressed mood, a 
mildly suspicious and restricted affect, mild suspiciousness, 
limited insight and judgment, and poor to fair memory and 
concentration.  Furthermore, at a time when the veteran was 
not taking his medication, an examining VA psychiatrist 
observed that the veteran appeared to be "breaking contact 
with reality."  

Significantly, however, the VA examination conducted on 
November 17, 2001 also reflected alertness, orientation times 
three, goal-directed speech, no formal thought process or 
content disorders (aside from the mild suspiciousness), no 
obvious psychotic symptoms, and no suicidal or homicidal 
ideation.  Additionally, the multiple mental status 
evaluations conducted at the VA outpatient treatment sessions 
between November 17, 2001 and May 11, 2003 were unremarkable.  
In fact, at several of these evaluations, the veteran 
reported being "ok" and "doing well" and did not voice any 
complaints.  Also, at the November 2002 evaluation, the 
veteran stated that he had "recently met a lady on the 
bus."  Also at several of these sessions, the examining 
psychiatrist observed that the veteran was in a good mood and 
pleasant.  

Moreover, the examiner who conducted the November 17, 2001 VA 
mental disorders examination assigned a GAF score of 60, 
which is illustrative of moderate symptoms (including a flat 
affect, circumstantial speech, and occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (such as few friends and conflicts with peers or 
co-workers).  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

Without evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, the next higher rating of 
70 percent for the veteran's service-connected disorder 
between November 17, 2001 and May 11, 2003, is not warranted.  
38 C.F.R. § 4.130, Diagnostic Codes 9433-9434 (2004).  

3.  Since May 12, 2003

Since May 12, 2003, the veteran has asserted that his 
service-connected disability is more severe than indicated by 
the current disability evaluation.  Specifically, he has 
described worsening depression, trouble sleeping, no energy, 
no interest in activities, social isolation (with only one to 
two friends and with a daily routine which mostly consists of 
staying home), an inability to concentrate (including an 
inability to enjoy television), and intermittent suicidal 
thoughts.  

In this regard, the Board acknowledges that psychiatric 
evaluations completed since May 12, 2003 demonstrated a 
gloomy mood, a congruent and somewhat dysphoric affect, 
somewhat impaired recent and remote memories, and somewhat 
impaired concentration.  In addition, the examiner who 
conducted the VA mental disorders examination on May 12, 2003 
expressed his opinion that "it appears as if . . . [the 
veteran's] depressi[ve] . . . [features have] been worse in 
the past couple of years," that the veteran's social and 
occupational functioning have been severely impaired by his 
depression, that he is unemployable as a result of his 
depression, and that the veteran's prognosis is poor as his 
condition had not improved in the past 20 years and as he had 
denied any history of remissions.  Also, the treating 
psychiatrist noted in January 2004 that, as usual, the 
veteran's stability is fragile, that he "has a very strong 
tendency to become paranoid and distort outside events," and 
that he remained isolated with poor socialization.  

Significantly, however, the VA mental disorders examination 
conducted on May 12, 2003 also reflected alertness; 
orientation times four; casual dress; moderate grooming; no 
psychomotor agitation or retardation; pleasantness and 
cooperation; fair eye contact; speech which was within normal 
limits; logical and coherent thought process; no suicidal or 
homicidal ideation, intent, or plan; no auditory, visual, or 
tactile hallucinations; no apparent response to internal 
stimuli; no evidence of delusions; a mainly intact cognitive 
system; as well as fair insight and judgment.  Additionally, 
records of VA outpatient treatment session conducted after 
the May 12, 2003 VA examination indicated that the veteran's 
marked tendency to distort outside events and to become very 
temperamental improved with his prescribed medication.  In 
fact, by the January 2004 VA outpatient treatment session, 
the veteran reported that he was feeling better since he 
began taking his medication.  He did not voice any 
complaints, and he was found to be in a good mood and to 
relate well to the examiner.  

Moreover, the examiner who conducted the May 12, 2003 VA 
mental disorders examination assigned a GAF score of 55, 
which is illustrative of moderate symptoms (including a flat 
affect, circumstantial speech, and occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (such as few friends and conflicts with peers or 
co-workers).  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

Without evidence of total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, a 
total schedular rating for the veteran's service-connected 
dysthymia, since May 12, 2003, is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9433-9434 (2004).  


ORDER

The claim for service connection for hepatitis B is 
dismissed.  

The claim for a disability rating greater than 30 percent for 
the service-connected paranoid personality state with a 
depression reaction prior to November 16, 2001 is denied.  

The claim for a disability rating greater than 50 percent for 
the service-connected dysthymia from November 17, 2001 to 
May 11, 2003 is denied.  

The claim for a disability rating greater than 70 percent for 
the service-connected dysthymia since May 12, 2003 is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


